DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Response to Amendment
Support for the amendments to claims 1 and 15 can be found in Applicant’s Figs. 1 and 4-5.
The amendments to claims 1 and 15 have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5-17 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 2 and 4 are cancelled. 
Claims 1, 3, and 5-17 are currently pending.
Claims 1 and 15 have been amended.
Claims 1, 3, and 5-17 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Wulf et al (US 8714394 B1) further in view of Ruter et al (US 20140322582 A1).
Regarding claim 1, Fuhr discloses a battery module (22 in Fig. 7) comprising a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module (P46). Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, P55) configured for regulating the temperature of the plurality of battery cells (“the thermally conductive plate 43 may be configured to have the thermal management fluid flow through the thermally conductive plate 43”, Fig. 7 and 8, P56), 
Fuhr discloses a housing element of the battery module that closes off the receptacle space with respect to surroundings of the battery module (“a housing or cover (not shown) to enclose and/or retain the plurality of cells 24”, P47).  


    PNG
    media_image1.png
    401
    640
    media_image1.png
    Greyscale

Annotated Fuhr Fig. 8

	However, Fuhr does not disclose the temperature regulating plate forming a groove that receives a projection of the housing element, wherein the projection extends around a circumference of the housing element, wherein the housing element is connected to the temperature-regulation plate in a positively locking and/or force-locking manner by the securing element formed by the temperature regulating plate, wherein the groove extends around a periphery of the temperature regulating plate, and wherein the securing element is a plastically 
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Fuhr and Wulf are analogous art due to their disclosed contents being directed to mechanisms for connecting structural pieces together (P47 of Fuhr, C1 / L15-21, 28-33 of Wulf).
Wulf teaches a storage container that requires less force for closing but still achieves acoustic feedback for the user (to know the container is securely closed, C1 / L15-21, 28-33). Wulf teaches a container element (10 in Figs. 1-5, drawn to the claimed housing element) and a lid element (20 in Figs. 1-3, drawn to the claimed temperature-regulating plate) that are connected (See Fig. 2, C2 / L34-37)
Wulf teaches the lid element forming a groove (shown in annotated Wulf Fig. 3 below) that receives a projection (upper edge 13 in Fig. 3) of the container element, wherein the projection extends around a circumference of the container element, wherein the container element is connected to the lid element in a positively locking and/or force-locking manner by the securing element (profiled tongue 23 in Fig. 3) formed by the lid element, wherein the groove extends around a periphery of the lid element, and wherein the securing element is folded over the projection to retain the projection of the container element within the groove to thereby retain the lid element against the container element.

    PNG
    media_image2.png
    410
    589
    media_image2.png
    Greyscale

Annotated Wulf Fig. 3

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Wulf and modified the housing element and temperature regulating plate of Fuhr to provide the temperature regulating plate forming a groove that receives a projection of the housing element, wherein the projection extends around a circumference of the housing element, wherein the housing element is connected to the temperature-regulation plate in a positively locking and/or force-locking manner by the securing element formed by the temperature regulating plate, wherein the groove extends around a periphery of the temperature regulating plate, and wherein the securing element is folded over the projection to retain the projection of the housing element within the groove to thereby retain the temperature-regulating plate against the housing element, given that Wulf 
However, modified Fuhr does not meet the limitation wherein the securing element is a plastically deformable spring element.
Ruter teaches battery cells (70 in Fig. 3) can be pushed and/or pressed into a cell-insertion opening (65 in Fig. 3) in a housing (61 in Figs. 2-3, P52-53). Ruter teaches ridges (66 in Fig. 3) may be provided in the cell-insertion openings for better retention, which ridges may become either elastically or plastically deformed when the battery cells are inserted, thereby providing firm retention of the battery cells at the bottom of the housing (P53).
Therefore, it would have been obvious to one of ordinary skill in the art to make the spring element of modified Fuhr to be a plastically deformable spring element because it would provide no more than the predictable result of firmly retaining the connection between the housing element and temperature regulating plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 3, Fuhr further discloses the battery module comprises a sealing element (seal 54 in Fig. 7) configured to aid in sealing the lower portions of the battery cells in the temperature-regulating plate to help retain any gases vented from the battery cells (P49). The sealing element of Fuhr would be expected to be located in a portion above the temperature-regulating plate and below the housing element (Fig. 7), and therefore, modified Fuhr meets the 

Regarding claim 5, Fuhr further discloses temperature-regulating plate including at least one flow space (internal passage or channel 74B in Fig. 10B) configured to receive a thermal management fluid (e.g., gas or liquid) to flow therethrough (Fig. 10B, P56, 66). Therefore, modified Fuhr meets the limitation wherein the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow. 

Regarding claim 6, Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow, however, the portion (lower portion of tray formed of thermally conductive plate 43, P55) of the temperature-regulating plate in which the flow space is formed is not disclosed to comprise a first plate element and a second plate element, which are cohesively connected to one another to form the flow space.
While modified Fuhr does not meet the limitation wherein the temperature-regulating plate comprises a first plate element and a second plate element, which are cohesively connected to one another to form the flow space, this is merely making the one-piece structure of the portion of the temperature-regulating plate in which the flow space is formed separable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first plate element and a second plate element to make up the portion of the temperature-regulating plate of modified Fuhr in which the flow space is formed in order to provide easier access to the inside of the flow passes for modifications, for example, such as cleaning the flow passages, with the expectation that the flow space would still allow for 

Regarding claim 8, Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, [0055]) and a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module (P46). The receptacle space is formed on the upper portion of the temperature-regulating plate, therefore, modified Fuhr meets the limitation wherein the plurality of battery cells is arranged directly on the temperature-regulating plate.

Regarding claim 11, Fuhr discloses that the temperature-regulating plate forms a base of the battery module (Fig. 7). 

Regarding claim 12, modified Fuhr meets the limitation wherein the securing element is one of a plurality of securing elements formed by the temperature-regulating plate (given that Wulf teaches an embodiment seen in Fig. 4 and 5 wherein the rectangular lid element 30 has multiple locking clips 31) and wherein the plurality of securing elements are plastically deformable spring elements (as taught previously by Ruter).
While modified Fuhr does not meet the limitation wherein the plurality of securing elements are characterized in that the plurality of securing elements engage more than half of an In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 13, modified Fuhr meets the limitation wherein the outermost circumference of the housing element is approximately rectangular (while the housing of Fuhr is not shown, it is disclosed to be connected to the top of the temperature regulating plate and because the temperature regulating plate has an approximately rectangular outermost circumference (Fig. 8), one of ordinary skill in the art would understand the housing would also necessarily have an approximately rectangular outermost circumference). 
Further, it would have been obvious to modify modified Fuhr to meet the limitation wherein the plurality of securing elements engage each of four sides of the approximately rectangular outermost circumference of the housing element, given that the storage container of Wulf taught a structure which was locked on all sides, and having the plurality of securing elements engaging all four sides of the approximately rectangular outermost circumference of the In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 14, modified Fuhr does not disclose wherein the plurality of securing elements are plastically deformed to follow a contour of the housing element. 
However, this is merely a change of the form/shape of the securing elements, and one of ordinary skill in the art would understand that as more area of the plasticly deformable spring element comes into contact with the housing element, the compressive force of the securing element and the friction between the securing element and housing element would increase, therefore increasing the firm retention of the temperature regulating plate to the housing element through the securing elements. Therefore, it would be obvious to one of ordinary skill in the art to change the form/shape of the plurality of securing elements in order to provide wherein the plurality of securing elements are plasticly deformed to follow a contour of the housing element in order to gain the benefits of the compressive forces and friction between the securing element and housing element with the reasonable expectation this would lead to the firm retention of the temperature regulating plate to the housing element through the securing elements. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Wulf et al (US 8714394 B1) in view of Ruter et al (US 20140322582 A1) as applied to claim 5, and further in view of Raiser et al (US 20180062226 A1).
Regarding claim 7, Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow. Fuhr further discloses that the temperature-regulating plate has a first connection (inlet manifold 80 in Fig. 11A) configured for temperature-regulating fluid to flow into the flow space, a second connection (outlet manifold 81 in Fig. 11A) configured for temperature-regulating fluid to flow out of the flow space. 
However, modified Fuhr does not meet the limitation wherein the first connection and the second connection are sealed with respect to the housing element.
Raiser teaches a battery module comprising a manifold connected to a cooling plate (Abstract, P83). Raiser teaches that in order to ensure leaks are avoided, seals are provided between the cooling plate and the manifold in the region of the inlets and the outlets (P83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Raiser and provided the first connection and the second connection of modified Fuhr with seals so that the first connection and the second connection are sealed with respect to the housing element, with the expectation that this modification would ensure leaks of the temperature-regulating fluid could be avoided. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Wulf et al (US 8714394 B1) in view of Ruter et al (US 20140322582 A1) as applied to claim 5, and further in view of Obasih et al (US 20160093932 A1).
Regarding claim 9 and 10, Fuhr discloses the plurality of battery cells (electrochemical cells 24 in Fig. 7) are received in a receptacle space (sockets 44 in Fig. 7) of the battery module (P46). The receptacle space is formed on the upper portion of the temperature-regulating plate, therefore, modified Fuhr meets the limitation wherein the plurality of battery cells are connected to the temperature-regulating plate. However, modified Fuhr does not meet the limitation where the plurality of battery cells are connected to the temperature-regulating plate cohesively or that the plurality of battery cells are connected to the temperature-regulating plate in an adhesively bonded manner.
Obasih teaches a battery module may include certain types of thermal adhesives coupled to the electrochemical cells (e.g., to base ends of the electrochemical cells) on one side to a heat sink (e.g., a metal or thermally conductive cooling plate having cooling fins extending therefrom) in-molded with a housing of the battery module (P20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Obasih within the battery module of modified Fuhr and provided a thermal adhesive to the plurality of the battery cells in order to connect them to the temperature-regulating plate cohesively and in an adhesively bonded manner with the reasonable expectation that it would lead to the successful adherence of the battery cells to the temperature-regulating plate and the adhesive would still allow the heat from the battery cells to transfer to the temperature-regulating plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Wulf et al (US 8714394 B1)
Regarding claim 15, Fuhr discloses a battery module (22 in Fig. 7) comprising a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module (P46). Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, P55) configured for regulating the temperature of the plurality of battery cells (“the thermally conductive plate 43 may be configured to have the thermal management fluid flow through the thermally conductive plate 43”, Fig. 7 and 8, P56), 
Fuhr discloses a housing element of the battery module that closes off the receptacle space with respect to surroundings of the battery module (“a housing or cover (not shown) to enclose and/or retain the plurality of cells 24”, P47).  
Fuhr discloses the temperature-regulating plate having flat section of bosses 46 (shown in annotated Fig. 8 below) that receives a housing element and a plurality of securing elements (holes of bosses 46, shown in annotated Fig. 8 below) formed by the temperature regulating plate that is used to connect the housing element to the temperature-regulating plate (P47). 

    PNG
    media_image1.png
    401
    640
    media_image1.png
    Greyscale

Annotated Fuhr Fig. 8

	However, Fuhr does not disclose the temperature regulating plate forming a groove that receives the housing element, and the plurality of securing elements are folded over a portion of the housing element to engage more than half of an outermost circumference of the housing element to retain the housing element in the groove of the temperature-regulating plate in a positively locking and/or force-locking manner.
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Fuhr and Wulf are analogous art due to their disclosed contents being directed to mechanisms for connecting structural pieces together (P47 of Fuhr, C1 / L15-21, 28-33 of Wulf).
Wulf teaches a storage container that requires less force for closing but still achieves acoustic feedback for the user (to know the container is securely closed, C1 / L15-21, 28-33). 
Wulf teaches the lid element forming a groove (shown in annotated Wulf Fig. 5 below) that receives the container element, and a plurality of securing elements (locking clips 31 in Figs. 4-5) are folded over a portion of the housing element to engage more than half of an outermost circumference of the housing element to retain the container element in the groove of the temperature-regulating plate in a positively locking and/or force-locking manner (C3 / L31-44).

    PNG
    media_image3.png
    451
    660
    media_image3.png
    Greyscale

Annotated Wulf Fig. 5



Regarding claim 16, Fuhr discloses wherein the outermost circumference of the housing element is approximately rectangular (while the housing of Fuhr is not shown, it is disclosed to be connected to the top of the temperature regulating plate and because the temperature regulating plate has an approximately rectangular outermost circumference (Fig. 8), one of ordinary skill in the art would understand the housing would also necessarily have an approximately rectangular outermost circumference). 
Further, it would have been obvious to modify modified Fuhr to meet the limitation wherein the plurality of securing elements engage each of four sides of the approximately rectangular outermost circumference of the housing element, given that the storage container of Wulf taught a structure which was locked on all sides, and having the plurality of securing elements engaging all four sides of the approximately rectangular outermost circumference of the housing element would provide no more than the predictable result of ensuring the connection of In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Wulf et al (US 8714394 B1) further in view of Ruter et al (US 20140322582 A1).
Regarding claim 17, modified Fuhr does not meet the limitation wherein the plurality of securing elements are plastically deformable spring elements that are plasticly deformed to follow a contour of the housing element.
Ruter teaches battery cells (70 in Fig. 3) can be pushed and/or pressed into a cell-insertion opening (65 in Fig. 3) in a housing (61 in Figs. 2-3, P52-53). Ruter teaches ridges (66 in Fig. 3) may be provided in the cell-insertion openings for better retention, which ridges may become either elastically or plastically deformed when the battery cells are inserted, thereby providing firm retention of the battery cells at the bottom of the housing (P53).
Therefore, it would have been obvious to one of ordinary skill in the art to make the spring element of modified Fuhr to be a plastically deformable spring element because it would provide no more than the predictable result of firmly retaining the connection between the housing element and temperature regulating plate. The prior art can be modified or combined to 
Modified Fuhr still does not meet the limitation wherein the plurality of securing elements are plasticly deformed to follow a contour of the housing element. 
However, this is merely a change of the form/shape of the securing elements, and one of ordinary skill in the art would understand that as more area of the plastically deformable spring element comes into contact with the housing element, the compressive force of the securing element and the friction between the securing element and housing element would increase, therefore increasing the firm retention of the temperature regulating plate to the housing element through the securing elements. Therefore, it would be obvious to one of ordinary skill in the art to change the form/shape of the plurality of securing elements in order to provide wherein the plurality of securing elements are plasticly deformed to follow a contour of the housing element in order to gain the benefits of the compressive forces and friction between the securing element and housing element with the reasonable expectation this would lead to the firm retention of the temperature regulating plate to the housing element through the securing elements. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729